94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wallace McFARLAND, Plaintiff-Appellant,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS;Bethlehem Steel Corp., Defendants-Appellees.
No. 95-15406.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Wallace McFarland ("McFarland") appeals pro se the district court's order denying him leave to file the complaint received by the district court on January 13, 1995.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  See  Moy v. United States, 906 F.2d 467, 470 (9th Cir.1990).


3
We review for abuse of discretion the district court's refusal to file a complaint pursuant to a pre-filing review order of meritless claims for an abuse,  See Moy, 906 F.2d at 469, and we affirm for the reasons stated in the district court order filed on February 14, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's motion to expedite the appeal is denied as moot;  appellant's motion to add an addendum to the excerpts of record is granted